Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Montgomery County) to review a determination of the Commissioner of Motor Vehicles revoking petitioner’s license to operate a motor vehicle. Petitioner was arrested on April 27, 1975 for driving while intoxicated and it is conceded that he thereafter refused to consent to a chemical test to determine the alcoholic content of his blood. The issue is whether he was first adequately warned of the consequences such a refusal might entail (see Vehicle and Traffic Law, § 1194, subd 2). The referee found, and this finding too is not disputed, that the arresting officer had informed petitioner "if you refuse to submit to this test your driver’s license or privilege to drive in this state may be revoked whether or not you are found guilty of driving while intoxicated.” We agree with respondent that this language conveyed a sufficient warning to petitioner in accordance with the statute and there is no entitlement to further advice that a refusal would result in a revocation of driving privileges (see Matter of Warren v Melton, 59 AD2d 963; Matter of Zambroski v Tofany, 40 AD2d 885, affd 31 NY2d 968; Matter of Connors v Tofany, 37 AD2d 402). Lastly, petitioner received an opportunity to present his arguments before respondent’s appeal board. The fact that personal appearances are apparently not permitted before that entity deprived him of no rights, particularly since judicial review of the instant determination was available to him. Determination confirmed, and petition dismissed, without costs. Koreman, P. J., Greenblott, Kane, Larkin and Mikoll, JJ., concur.